FILED
                            NOT FOR PUBLICATION                             OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50347

               Plaintiff-Appellee,               D.C. No. 3:14-cr-01464-BEN

 v.
                                                 MEMORANDUM*
CASEY CONLEY,

               Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Casey Conley appeals from the district court’s judgment and challenges the

180-month sentence imposed following his guilty-plea conviction for possession of

methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Conley contends that the district court erred by failing to consider the

parties’ recommendation for a three-level, fast track departure pursuant to U.S.S.G.

§ 5K3.1, and by denying the government’s recommendation for a six-level

departure for substantial assistance pursuant to U.S.S.G. § 5K1.1 and 18 U.S.C.

§ 3553(e). The record reflects that the district court considered both the fast track

and substantial assistance recommendations, and determined that a total one-level

reduction was appropriate. See United States v. Evans-Martinez, 611 F.3d 635,

643 (9th Cir. 2010) (“A district court’s decision to grant [a substantial assistance]

motion does not bind the court . . . to stay at the level recommended by the

government.”).

      To the extent Conley challenges the district court’s discretionary decisions

regarding the fast track and substantial assistance departures, our review is limited

to determining whether the court imposed a substantively reasonable sentence. See

United States v. Ellis, 641 F.3d 411, 421 (9th Cir. 2011). The district court did not

abuse its discretion in imposing Conley’s sentence. See Gall v. United States, 552

U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Conley’s extensive criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                           2                                     15-50347